DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7 and 10 objected to because of the following informalities:  
In claim 1, the limitation “mixing at least the first and second source carbonaceous materials” should be separated for improved clarity, i.e. “mixing at least the first source of carbonaceous material and the second source of carbonaceous material”.  
In claim 7, the limitation “mixing at least the first and second source carbonaceous materials” should be separated for improved clarity, i.e. “mixing at least the first source of carbonaceous material and the second source of carbonaceous material”.  
In claim 10, the limitation “mixing at least a first and second source carbonaceous material” should be separated for improved clarity, i.e. “mixing at least a first source carbonaceous material and a second source carbonaceous material”.  
In claim 10, the limitation “its” must specify what “its” is to improve clarity, i.e. “to determine coking feasibility of said single feedstock of carbonaceous materials”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a high-grade coking material" in claim 5 is a relative term which renders the claim indefinite.  The term "high-grade" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high-grade” is presumably associated with some quality of the coking material, but neither the claim nor the specification elaborates on this term limitation and therefore it is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eatough et al (US 2008/0116052).
With regard to claim 1, Eatough teaches a method for producing coke (Eatough, Para. [0002] production of coke) comprising: introducing a first source of carbonaceous material as a first feedstock 
Regarding claim 2, Eatough discloses the method of claim 1, wherein the first source of carbonaceous material is coal fines (Eatough, Paras. [0066]-[0067] Fig. 1 first carbon source 10 such as crushed coal fines introduced into mixer 16). 
Regarding claim 3, Eatough discloses the method of claim 1, wherein the second source of carbonaceous material is coke waste fines 
(Eatough, Paras. [0066]-[0067] Fig. 1 second carbon source 12 such as finely crushed waste coke, i.e. coke waste fines, introduced into mixer 16). 
Regarding claim 4, Eatough discloses the method of claim 1, wherein a third source of material is added to the mixture (Eatough, Paras. [0037];[0067];[0071] Fig. 1 a third source, a char forming binder 34, is added to the mixer 16). 

Regarding claim 6, Eatough discloses the method of claim 1, wherein said single feedstock is selected from the group consisting of a particular composition (Eatough Para. [0067] a specified mix of tars and fines are integrated); a particular shape (Eatough, Para. [0068-0069] the effluent, i.e. mixed single feedstock for pyrolyzer, is shaped into a particular shape such as a briquette by a former 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatough et al (US 2008/0116052) taken in combination with Rudlinger (US 2012/0238645).

However, Eatough fails to explicitly disclose coke by-products that are used outside of the pyrolyzer. 
Rudlinger is in the field of pyrolyzing carbonaceous materials to generate energy (Rudlinger, Abstract), and teaches coke by-products that are used outside of the pyrolyzer (Rudlinger, Para. [0042,0145] Fig. 4 A carbonaceous feed material M11 is pyrolyzed in a pyrolyzer A13 to generate coke M21 and pyrolysis gases M22 ... the generated pyrolysis gas M22 ... gaseous products M60, i.e. coke by-product, is used outside the pyrolyzer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eatough to include coke by-products that are used outside of the pyrolyzer as taught by Rudlinger motivated to provide a method for the emission-free generation of energy from carbonaceous materials as suggested by Rudlinger (Rudlinger, Para. [0021]).

Regarding claim 9, Eatough in view of Rudlinger discloses the method of claim 7, Eatough fails to explicitly disclose wherein the coke by-products that are used outside the pyrolyzer include gas. However, Rudlinger is in the field of pyrolyzing carbonaceous materials to generate energy (Rudlinger, Abstract), and teaches wherein the coke by-products that are used outside the pyrolyzer include gas (Rudlinger, Para. [0145] Fig. 4 A carbonaceous feed material M11 is pyrolyzed in a pyrolyzer A13 to generate coke M21 and pyrolysis gases M22 ... the generated pyrolysis gas M22 ... gaseous products M60, i.e. coke by-product, is used outside the pyrolyzer). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Eatough to include wherein the coke by-products that are used outside the pyrolyzer include gas as taught by Rudlinger. The motivation would have been to provide a method for the emission-free generation of energy from carbonaceous materials (Rudlinger, Para. [0021]). 
Regarding claim 10, Eatough discloses a method for producing coke (Eatough, Para. [0002] production of coke) comprising: introducing a first source of carbonaceous material as a first feedstock into a mixer (Eatough, Paras. [0066]-[0067] Fig. 1 first carbon source 10 such as crushed coal fines introduced into mixer 16); introducing a second source of carbonaceous material as a second feedstock into the mixer (Eatough, Paras. [0066]-[0067] Fig. 1 second carbon source 12 such as finely crushed waste coke introduced into mixer 16); mixing at least the first and second source carbonaceous materials into a single feedstock of carbonaceous materials (Eatough, Paras. [0067]-[0068] the feedstock is mixed by mixer 16 to produce a homogeneous blend of the influent materials; Para. [0069] the 
However, Eatough fails to explicitly disclose coke by-products that are used outside of the pyrolyzer. 
Rudlinger is in the field of pyrolyzing carbonaceous materials to generate energy (Rudlinger, Abstract), and teaches coke by-products that are used outside of the pyrolyzer (Rudlinger, Para. [0042,0145] Fig. 4 A carbonaceous feed material M11 is pyrolyzed in a pyrolyzer A13 to generate coke M21 and pyrolysis gases M22 ... the generated pyrolysis gas M22 ... gaseous products M60, i.e. coke by-product, is used outside the pyrolyzer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eatough to include coke by-products that are used outside of the pyrolyzer as taught by Rudlinger motivated to provide a method for the emission-free generation of energy from carbonaceous materials as suggested by Rudlinger (Rudlinger, Para. [0021]).
Regarding claim 11, Eatough in view of Rudlinger discloses the method of claim 10, Eatough further discloses wherein the gaseous by-product is treated to remove impurities (Eatough, Para. [0071] gases produced from the pyrolyzer are separated by the separator 28 and used as a fuel for the pyrolyzer, i.e. provides energy for the pyrolyzer). 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/335831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘831 application are the generally more limited claims, and it is obvious to one of ordinary skill in the art to claim the less limited invention, as well as include features of the dependent claims into the independent claims as this would be an obvious variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eatough et al (US 7,785,447) related to Eatough cited above. Cagigas (US 2020/0346929) teaches a feed system for generating a biochar. Quanci et al (US 10,968,395) teaches a method of arranging a bed of coking material of specified feed size. Rugg (US 9,045,696) teaches a mixing system for feeding a combined coal and biomass feed to a kiln. Kramer (US 8,287,696 and US 9,068,123) teaches a coke plant with coke blend feeding where pyrolysis gases are used outside the coking plant. Bartek et al (US 8,887,015) teaches a method of controlling and optimizing three biomass feedstocks to a biomass conversion reactor. Drozd et al (US 8,585,788) teaches a coal sampling and treatment facility. .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772